IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,158




EX PARTE EZEKIEL JEFFERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W199-81907-06 IN THE 199TH JUDICIAL DISTRICT COURT
FROM COLLIN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging
in organized criminal activity and sentenced to fifteen years’ imprisonment. 
            Applicant contends, inter alia, that his counsel rendered ineffective assistance because he
failed to timely file a notice of appeal or a motion for a new trial, despite Applicant’s expressed
desire to appeal his conviction.
            The trial court has determined that trial counsel failed to timely file a notice of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. W199-81907-06 from the 199th Judicial District Court of
Collin County.  Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits
shall be calculated as if the sentence had been imposed on the date on which the mandate of this
Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: June 3, 2009
Do Not Publish